DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “adjusting an OBSS power density threshold to generate a SRG OBSS power density threshold that is higher than the OBSS power density threshold, and during a receive duration time of the data unit, applying an SRG OBSS power density threshold to secondary channels that are within the channel bandwidth of the data unit instead of applying the OBSS power density threshold to the secondary channels that are within the channel bandwidth of the data unit” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for secondary channel spatial reuse in a wireless network, the method comprising: detecting a data unit at a first wireless device of a first basic service set (BSS), the data unit sent on a channel from a second wireless device of a second overlapping basic service set (OBSS), the data unit having a channel bandwidth comprising both a primary channel and a secondary channel of the wireless network, ignoring the data unit after detecting the data unit, determining whether the first wireless device and the second wireless device are in a same spatial reuse group (SRG), when the first wireless device and the second wireless device are in the same SRG, then adjusting an OBSS power density threshold to generate a SRG OBSS power density threshold that is higher than the OBSS power density threshold, and during a receive duration time of the data unit, applying an SRG OBSS power density threshold to secondary channels that are within the channel bandwidth of the data unit instead of applying the OBSS power density threshold to the secondary channels that are within the channel bandwidth of the data unit.
2.	Regarding claim 11 – A wireless device of a first basic service set (BSS), the wireless device comprising: processing circuitry; a transceiver coupled to the processing circuitry; and memory coupled to the processing circuitry, the memory storing instructions that when executed by the wireless device cause the wireless device to perform a method for secondary channel spatial reuse in a wireless network, the method comprising: detecting a data unit sent on a channel from a second wireless device of a second overlapping basic service set (OBSS), the data unit having a channel bandwidth comprising both a primary channel and a secondary channel of the wireless network, ignoring the data unit after detecting the data unit, determining whether the wireless device and the second wireless 15 device are in a same spatial reuse group (SRG), when the wireless device and the second wireless device are in the same SRG, then adjusting an OBSS power density threshold to generate a SRG OBSS power density threshold that is higher than the OBSS power density threshold, and during a receive duration time of the data unit, applying an SRG OBSS power density threshold to secondary channels that are within the channel bandwidth of the data unit instead of applying the OBSS power density threshold to the secondary channels that are within the channel bandwidth of the data unit.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lv et al. (US 2019/0230703 A1) discloses techniques of improving EDCA mechanisms in spatial reuse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465